Motion Granted; Order filed March 26, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________
                              NO. 14-14-00376-CR
                                  ____________
                    REGINALD TURON HILL, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1416500

                                   ORDER

      The clerk’s record was filed July 2, 2014. Appellant filed a motion to
supplement the record with an exhibit filed under seal. See Tex. R. App. P. 34.5(c).
We grant the motion and issue the following order:

      The Harris County District Clerk is directed to file under seal a supplemental
clerk’s record on or before April 17, 2015, containing the Court’s Exhibit 1, the
juror information sheets, filed under seal.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.